DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on April 06, 2022.  Claims 1 – 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 06, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 8 & 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,720,681 B1) to Hancock et al., in view of (U.S. Patent Number 6,308,875 B1) to Almo.
Regarding claim 1, Hancock et al., discloses the cover apparatus (10) for carrying and protecting hand-held portable devices (100) comprising: 
the lower portion (12) comprising: 
an opening having the periphery; at least one wall (18) defining at least a portion of the periphery of the opening (See Figure 1); 
the base (76) coupled to the at least one wall (18), the at least one wall (18) and base (76) defining the volume (i.e. Interior Cavity Portion of (12) in Figure 1) within the lower portion (12);
the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6, 7 & 8) coupled to the at least one wall (18), the reconfigurable member (26) positioned at the portion of the periphery, and
the device (100) being held by the cover apparatus (10) (See Figure 1).
However, Hancock does not explicitly disclose the reconfigurable member being formable and configurable from the first shape to the second shape different from the first shape, the second shape conforming to at least a portion of an outer profile of a device such that the device is maintained in the position within the volume of the lower portion. 
Almo teaches the reconfigurable member (152) being formable and configurable from the first shape to the second shape (Column 12, lines 58-67 and Column 13, lines 1 – 9) different from the first shape , the second shape conforming to at least a portion of an outer profile of a device (i.e. Instrument) being held by the cover apparatus (12) such that the device (i.e. Instrument) is maintained in the position within the volume of the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member being formable and configurable from the first shape to the second shape different from the first shape, the second shape conforming to at least a portion of an outer profile of a device as taught by Almo with the apparatus of Hancock et al., in order to provide a desired shape to the opening and engage the stored item more securely (See Column 13, lines 1 – 9).
Regarding claim 2, Hancock et al., discloses the second reconfigurable member (i.e. Upper (26) in Figure 1).
Furthermore, Hancock et al., modified by Almo discloses the reconfigurable member (152) configured to conform (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) to the portion of the outer profile of the device positioned within the lower portion of (20’).

Regarding claim 3, Hancock et al., discloses wherein the reconfigurable member (26) extends around an entirety of the periphery (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses wherein the reconfigurable member (152) extends around the periphery (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 4, Hancock et al., discloses wherein the reconfigurable member (26) is metal (See Column 4, lines 6, 7 & 8).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 5, Hancock et al., discloses wherein the reconfigurable member (26) is positioned between an upper edge (19) of the at least one wall (i.e. Wall of (14) in Figure 4) and the base (i.e. Bottom of (10) in Figure 4).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 6, Hancock et al., discloses wherein the reconfigurable member (26) is positioned on an upper edge of the at least one wall (18) (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 8, Hancock et al., further comprising an upper portion (14) operably coupled to the lower portion (12), the upper portion (14) being configured to render the opening of the lower portion (12) accessible in the first state (i.e. Open in Figures 1, 4, 5 & 7) and transition to cover the opening in the second state (See Figures 2, 3 & 6).  

Regarding claim 17, Hancock et al., discloses the method steps of exposing an opening within the lower portion (12) of the case (10) by transitioning an upper portion (14) of the case (10) away from the opening (See Figure 1); and 
placing the device (100) at least partially within an inner volume defined by the lower portion (12) of the case (10).
Furthermore, Hancock et al., as modified by Almo discloses the method steps forming the reconfigurable member (152) to approximate at least a portion of the outer profile of the device (i.e. Instrument) within the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 18, Hancock et al., discloses the method steps of forming the second member (i.e. Upper (26) in Figure 1) (i.e. Shaped to Form in Column 4, lines 6 – 8) to approximate another portion of the outer profile (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) to approximate another portion of the outer profile of the item within the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) & (See Figure 10).

Regarding claim 19, Hancock et al., discloses the method steps of repositioning the upper portion (14) of the case (10) to at least partially cover the opening within the lower portion (12) of the case (10).

Regarding claim 20, Hancock et al., discloses the method steps of wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses the method steps of wherein the reconfigurable member (152) is curved or bent to approximate the portion of the outer profile of the device (i.e. Instrument) positioned within the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 21, Hancock et al, discloses the main case portion (14); 
an opening to the main case portion (14) (See Figure 1), the opening (See Figure 1) being defined by the periphery (See Figure 1); 
the cover (12) removably secured to the main case portion (14) to cover the opening; and
the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) secured to at least a portion of the periphery (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) being bendable to correspond with the profile of the opening into the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Claims 7, 9, 10, 11, 12, 13, 14, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,720,681 B1) to Hancock et al., and (U.S. Patent Number 6,308,875) to Almo as applied to claim 1 above, and further in view of (U.S. Patent Number 9,872,553 B1) to Erlandson.
Regarding claim 7, Hancock et al., as modified above does not explicitly disclose wherein the lower portion further includes at least one strap configured to couple the lower portion to an over-shoulder harness.
Erlandson teaches wherein the lower portion (i.e. Lower Portion of (106) in Figure 1) further includes at least one strap (114 & 115) to couple the lower portion to an over-shoulder harness (103, 103D & 103F) (See Figure 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the lower portion further include at least one strap configured to coupled the lower portion to an over-shoulder harness as taught by Erlandson with the apparatus of Hancock et al., in order to enhance hands free transport.
 
Regarding claim 9, Hancock et al., discloses the lower portion (12) further comprising: an opening (See Figure 1); at least one wall (18) having an upper edge (28), the upper edge (28) of the at least one wall (18) defining the opening (See Figure 1); 
the base (76) coupled to the at least one wall (18), the at least one wall (18) and base (76) defining the volume (i.e. Interior Cavity Portion of (12) in Figure 1) within the lower portion (12); 
the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6, 7 & 8) coupled to the at least one wall, the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6, 7 & 8) extending around the upper edge (28) of the at least one wall (18), and 
an upper portion (14) operably coupled to the lower portion (12), the upper portion (14) being configured to render the opening of the lower portion (12) accessible in the first state (See Figures 1 & 7) and transition to cover the opening in the second state (See Figures 2, 3 & 6).
However, Hancock et al., does not explicitly disclose an over-shoulder harness; and the lower portion having at least one strap configured to couple the over-shoulder strap to the lower portion.
Erlandson et la., teaches an over-shoulder harness (103); the case assembly (106) comprising: the lower portion (106B) having at least one strap (114 & 115) configured to couple the over-shoulder harness (103) to the lower portion (106B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an over-shoulder harness; and the lower portion having at least one strap configured to couple the over-shoulder strap to the lower portion as taught by Erlandson with the apparatus of Hancock et al., in order to enhance hands free transport.
However, Hancock et al., does not explicitly disclose the reconfigurable member being conformable to an outer profile of a device positioned within the lower portion; and wherein the reconfigurable member being independent of the upper portion being in the first state or the second state.
Almo teaches the reconfigurable member (152) being conformable to an outer profile of the device (i.e. Instrument) positioned within the pocket (20’), wherein the reconfigurable member (152) is independent (See Figure 10) of the upper portion being in the first state (i.e. Flatten or Straight Configuration) or second state (i.e. Outwardly Convex Configuration) (See Column 13, lines 1 – 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member being conformable to an outer profile of a device positioned within the lower portion, wherein the reconfigurable member is independent of the upper portion being in the first state or second state as taught by Almo with the case of Hancock et al., in order to provide a desired shape to the opening and engage the stored item more securely (See Column 13, lines 1 – 9).

Regarding claim 10, Hancock et al., discloses wherein a portion of the device (100) positioned within the lower portion (12) extends through the opening of the lower portion (12) (See Figure 1).

Regarding claim 11, Hancock et al., discloses wherein the upper portion (12) is operably coupled to the at least one wall (18) (See Figure 1).

Regarding claim 12, Hancock et al., discloses wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) is positioned between the upper edge (See Figures 1 & 2) of the at least one wall (18) and the sleeve (28) positioned on a portion of the upper edge (See Figures 1 & 4).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 13, Hancock et al., discloses wherein the sleeve (28) forms an elongated channel (See Figure 1) or aperture which receives at least a portion of the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 14, Hancock et al., discloses the opening (See Figure 1) defines the first plane; the base (76) of the lower portion (12) defines the second plane; and the first plane is oblique to the second plane (See Figures 1 & 7).

Regarding claim 15, Hancock et al., discloses wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) is conformable to an outer profile of the pair of binoculars (100) (See Figures 1 & 4).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 16, Hancock et al., discloses wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) is an elongated portion of metal (See Column 4, lines 6 – 8).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,027,965) to Dumars teaches the lower portion (See Figure 1) comprising: 
an opening (i.e. Opening of (3) in Figure 1) having a periphery (See Figure 1); 
at least one wall (i.e. Front Wall Portion of (3) in Figure 1) defining at least a portion of the periphery of the opening (See Figure 1); the base (i.e. Bottom of (3) in Figure 1) coupled to the at least one wall (i.e. Front Wall Portion of (3) in Figure 1), the at least one wall (i.e. Front Wall Portion of (3) in Figure 1) and the base (i.e. Rear Wall of (3) in Figure 1) defining the volume (i.e. Interior Portion of (3) in Figure 1) within the lower portion (i.e. Lower Portion of (3) in Figure 1); and 
the reconfigurable member (9) coupled to the at least one wall (i.e. Front Wall Portion of (3) in Figure 1), the reconfigurable member (9) positioned at the portion of the periphery (See Figure 1), the reconfigurable member (9) being formable and configurable from the first shape (i.e. Flat Shape in Column 2, lines 8 – 13) to the second shape (i.e. Curved / Bendable Formed as Needed Shape in Column 2, lines 8 – 13) different from the first shape (i.e. Flat Shape in Column 2, lines 8 – 13).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734